 In the Matter Of NORTHWESTERN CABINET COMPANYarulFURNITUREWORKERS LOCAL UNION No. 1860 OF THE UPHOLSTERERS' INTERNA-TIONAL UNION OF NORTH AMERICA, A. F. OF L., SUCCESSOR TO NORTHCENTRAL DISTRICT COUNCIL OF FURNITURE AND WOODENWAREWORKERS OF U. B. OF C. AND J. OF A., A. F. OF L.a'ndUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS LOCAL No. 756, PARTYTO THE CONTRACTCase No. C-1876.-Decided January 17, 191Jurisdiction:furniture manufacturing industry.Unfair Labor PracticesIn General:employer held responsible for acts of supervisors and of non-supervisory employees who had been designated by supervisors as the personsemployees should consult about forming a "shop union".Interference, Restraint, and Coercion:anti-union statements and activities ofsupervisory employees; disparaging outside union; declaration of unionpreference; sponsorship of Company union and participation therein by man-agement representatives ; formation of local of outside union by leaders ofCompany union; employer assistance to outside union ; signing closed-shopcontract with employer-assisted union not representing majority of employeesin appropriate unit covered by contract when made.Discrimination:refusal to continue in employment persons who would notjoin labor organization having invalid closed-shop contract ; application forreinstatementunnecessarywhere unlawful condition is imposed uponreinstatement.Remedial Orders:order to bargain collectively; abrogation of contract withemployer-assisted organization ; employer ordered to cease and desist fromreorganizing assisted organization unless and until certified by Board ; rein-statement ordered unfair labor practice strikers who had previously appliedfor reinstatement and upon application to those who had not made previousapplication; back pay awarded unfair labor practice strikers during periodfrom five days after date they applied or apply for reinstatement to offerof reinstatement, and also during period of discrimination.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding supervisors and office and clerical employees.Mr. Lee Loevinger,for the Board.LanecCWaterman, by Mr. Wayne G. Cook,andMr. F. J. Mac-Laughlin,of Davenport, Iowa, for the respondent.Leonard, Street d) Dien hard, by Mr. H. C. Edelman,ofMinne-apolis,Minn., for Local 1860.Mr. H. J. Burbach,of Burlington, Iowa, andMr. M. H. Goldstein,of Philadelphia, Pa., for the Upholsterers.38 N. L. R. B., No. 77.357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. R. G. Ita,of Burlington, Iowa, andMr. Joseph O. Carson,of Indianapolis, Ind., for Local 786.Mr. Sidney L. Davisof counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a third amended charge, dated January 27, 1941,1 filed byFurnitureWorkers Local Union No. 1860, herein called Local 1860,of the Upholsterers' International Union of North America, A. F.of L., herein called the Upholsterers, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theEighteenth Region (Minneapolis, Minnesota), issued its complaint,dated February 1, 1941, against Northwestern Cabinet Company,Burlington, Iowa, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices effecting commerce, within the meaning of Section 8 (1), (3),and (5) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies-of the complaint,accompanied by notices of hearing, were duly-served upon the re-spondent, Local 1860, the Upholsterers, and United Brotherhood ofCarpenters and Joiners of America, Local No. 786, herein calledLocal 786.The complaint, as amended, alleged in substance, that the respond-ent at its Burlington, Iowa, plant: (1) since on or about August 1,1940, advised and warned its employees not to becomeor remainmembers of Local 1860 or of North Central District Council of Furni-ture and Woodenware Workers, herein called the Carpenters Council,of the United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, herein called theCarpenters, and not toengage inother activities for the purpose ofcollective bargaining; (2) on or about September 10, 1940, instigatedthe formation of Northwestern Cabinet Company Shop Union, hereincalled the Shop Union, contributed support to it, and advised andwarned its employees to join it; (3) from on or about November29, 1940, advised and warned its employees to join Local 786 andotherwise lent support to that organization,a successorto the Shop1 The original charge was filed on September 28, 1940,and amended charges were there-after filed on December 4 and December 7, 1940, and January 27,'1941.On February 13,1941, a supplemental charge was filed.3 In the third amended charge,Local 1860 further describes itself as"successor"to "NorthCentral District Council of Furniture and Woodenware Workers of U. B. of C. & J. of A,A. F. of L" NORTHWESTERN CABINET COMPANY359Union; (4) on. or about January 13, 1941, entered into a contractwith Local 786, recognizing 'that organization as the exclusive rep-resentative of the respondent's employees, and requiring member-ship in Local 786 as a condition of employment, although Local 786did not at that or any time prior thereto represent a majority of therespondent's employees within an appropriate collective' bargainingunit; (5) entered into such contract for the purpose of encouragingits employees to designate Local 786 as their representative, and ofdiscouraging membership in Local 1860, and agreed to give wageincreases to those of its employees who ceased to strike and whoreturned to work within 15 days from the date of such contract;(6) at various times between August 19, 1940, and December 10,1940, refused to bargain collectively with the Carpenters Council,and on or about December 10, 1940, and thereafter, with Local 1860,the successor to the Carpenters Council; and (7) on or about Febru-ary 6, 1941, threatened to discharge, and on or about February 10,discharged 208 named employees because they joined or assistedLocal 1860 and engaged in concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid andprotection.The unfair labor practices which occurred prior to Sep-tember 23, 1940, were.alleged to have caused, and those which oc-curred after September 23, 1940, were alleged to have prolonged, astrike which began on that date.On February 13, 1941, the respondent filed its answer and onFebruary 20 and March 5, 1941, amended answers.The respondent'sanswer, as finally amended, admitted certain allegations of the com-plaint with respect to the respondent's business, but denied that theCarpenters Council was a labor organization within the meaning ofthe Act, or that the respondent had engaged in any unfair laborpractices.It alleged, affirmatively, that the respondent's contractwith Local 786 had been amended by striking the closed-shop provi-sion therefrom, and that on March 4, 1941, during the course of thehearing, it gave notice to all of its "employees and former employees"that they might return to work for the respondent without joiningLocal 786 or any union and without withdrawing from any union.On February 14, 1941, Local 786 filed its answer in which it deniedthat the Carpenters Council was a labor organization within themeaning of the Act or that the respondent had instigated the forma-tion of Local 786.Pursuant to notice, a hearing was held on February 17, 20, 21, 24,25, 27, 28, March 3, 4, and 5, 1941, at Burlington, Iowa, before HoraceA. Ruckel, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the respondent,, Local 1860, the Upholsterers,and Local 786 were represented and participated in the hearing.Allparties were afforded full opportunity to be heard, to examine and 360DECISIONS OF NATIONAL- LABOR RELATIONS BOARDcross-examine witnesses, .and to introduce- evidence bearing on theIssues.During the" course- of the hearing, counsel fof the,, Boardmoved to strike from the complaint, as amended, ,the names of, 21employee's alleged to have ' been discriminatorily discharged by therespondent.The Trial Examiner granted this, motion.During thecourse of the hearing, the, Trial, Examiner made various rulings onother motions and on objections to the admission of evidence. -TheBoard' has reviewed the rulings of the Trial Examiner,and.finds thatno prejudicial' errorswere committed'..The rulings are herebyaffirmed.The 'Trial Examiner thereafter filed his Intermediate Report;dated May 7, 1941, copies of which were duly served upon all theparties, in which he found that the respondent' had engaged in andwas engaging in unfair labor practices, affecting commerce, withinthe meaning of Section 8 (1) and (5) and Section 2 (6) and, (7) oftheAct. 'He recommended that' the respondent cease and desisttherefrom and take certain specified affirmative action designed toeffectuate the policies of the 'Act.The Trial Examiner- further.rec-ommended that the complaint' be dismissed in so' far as it allegedthat the respondent had engaged in unfair labor practices' withinthe meaning of'Section, 8 (3) of the Act. , On June 9; 1941, the re-spondent filed exceptions to the Intermediate Report.Upon the request of the respondent and pursuant to notice dulyserved upon all the parties, a hearing for the purpose of oral argu-ment was held before the Board on September 18, 1941, at Washing'ton,'D.' C., Local 1860 and Local 786' were represented' by counselTheBoard has considered the exceptions to the Intermediate Report and;save as the, exceptions are consistent. with the findings, conclusions,and order set forth below, finds them to be 'withoutI merit.Upon the entire record in the case`, the Board"makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTNorthwestern Cabinet Company is an ,Iowa corporation having itsprincipal office and plant in Burlington, Iowa., The ,respondent'splant at Burlington consists of two buildings, called Plant No. 1and Plant No. 2, situated, within a block of one another.The re-spondent is engaged in manufacturing and selling wooden furniture,'At the oral argument, Local 1860 stated that it excepted to the recommendations of theTrial Examiner in the Intermediate Report with respect to the alleged discriminatory dis-charges and moved that the Board consider such, exceptions,., Local 786 moved to join inthe respondent's exceptions to the Intermediate Report with respect to the finding thereinthat Local 786 was a successor to the 'Shop Union: ' . The` motiums'of' Local 1860 and'Local786 to consider these exceptions to the Intermediate Report aie hereby granted. NORTHWESTERN CABINET COMPANY361including secretaries and other household desks. ,The-principal .rawand semi-finished,.materials used by the respondent are lumber,, fin-ishing materials such as lacquers, stains and fillers, furniture hard-ware, and crating lumber, and cartons.During the year 1939, thetotal dollar value of all raw materials purchased by the respondentamounted to, $389,319.27.Approximately,'90 per cent of the, rawmaterials purchased by the respondent was shipped to its plant inBurlington, Iowa, from points outside the State of Iowa.. Duringthe same period, the respondent's total sales amounted to ' $837,727.09.Of this total, sales amounting to $822,700.09 were made to customersoutside the State of 'Iowa.'.II.THE ORGANIZATIONS INVOLVED,,FurnitureWorkersLocal Union No. 1860 is a labor organizationaffiliated with the Upholsterers'International Union of North Amer-ica,which in turn is affiliated with the ,American Federation ofLabor.It admits to membership employees of the respondent.North Central District Council of Furniture and WoodenwareWorkers is a labor organization chartered by ,the United Brother-hood of Carpenters and Joiners of America,which in turn is affiliatedwith the American Federation of Labor.Northwestern Cabinet Company Shop Union was a labor organiza-tion admitting to membership employees of,the respondent.United Brotherhood of Carpenters and Joiners of America,,LocalNo. 786, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint, and ' coercion; 'formation 61, the'Shdp Uhiion-InMay 1940,John Janosco, secretary and treasurer,penteis Council,came to Burlington for the purpose of organizingemployees in the furniture industry in that city.Janosco was actingon instructions from the Carpenters Council -whichwas formed,-asprovided in its bylaws,in order to "more completely organize 'thefurniture and, woodenware industry" in -Northern Michigan,Wis-consin,Minnesota,and Iowa. Its bylaws also provide that it shallbe composed of regularly elected delegates of local unions and thatall local unions affiliated' with the Carpenters Council"must be char-tered by the United Brotherhood'of Carpenters and Joiners of Amer-ica."At this time there were,five local unions connected with theCarpenters Council.In accordance with"his instructions,Janoscosolicited employees of the respondent,among others,to join the Car- 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenters.By the middle of August a number of the respondent'semployees had joined the Carpenters and a negotiating committeeconsisting of 20 employees was formed.On August 17 a specialmeeting was held of the employees of the respondent who had joinedthe Carpenters.A proposed contract,drafted at this meeting, wasmailed on August 19'to the respondent along with a letter requestinga conference for the purpose of discussing the proposed contract.Receiving no reply to this letter,Janosco, on September 2, 1940, ad-dressed another letter to the respondent requesting a meeting.There-after Janosco and other representatives of the Carpenters met withrepresentatives of the respondent on September 6, 13, and 20.Theparties were unable to reach an agreement and on September 23 therespondent's employees went on strike.The strike was still in prog-ress at the time of the hearing.The efforts of the Carpenters to organize the respondent's employ-ees evoked the immediate opposition of the respondent.AlfredMarsh,who worked'in the lumber yard,testified that on severaloccasions Oscar Coons,lumber-yard foreman, declared that it wouldbe a "bad move"if the employees joined the Carpenters and wenton strike.He stated that E. A. Starker,the respondent's secretary-treasurer,"was going to figure on selling out to St. Louis and theywould close the plant down."JohnStiefel,employed in the finish-ing department,testifiedthatAdolphHuppenbauer,a foreman,talked to him on several occasions in opposition to the Carpenters,stating that it was foolish for employees to go on strike becausestrikes never accomplished anything and that, as for himself, hewould never join a -union. Jess Parrish, another lumber-yard em-ployee, testified that 2 or 3 weeks prior to the strike Coons told himthat he and others interested in the Carpenters were "a bunch ofdamn fools to give money to any outside organizer."Lee Dameron,an employee in the machine room, testified that about a week priorto the strike,WilliamWolf, a shop foreman, and RobertMiller,foreman of the machine room, told him that if the Carpenters calveinto the plant or if there was a strike,the respondent would haveto shut down the plant,that the respondent could not recognize theCarpenters,and that it"wouldn't let some outsider come in and tellthem how to run the plant."Lloyd Titustestified that his immedi-ate superior,CharlesHartman, a working foreman,4advised him6 The respondent denied that Hartman was a supervisory employee.Robert wolf, therespondent's superintendent;testified that while Hartman did work as a sprayer he was alsoin charge of a separate spray booth which was a part of the finishing department under thesupervision of C. Bawman,foreman of that department. ,Hartman testified that he didwork as a sprayer but that he had six helpers under him to whom he gave directions whereasother sprayers had but one or two helpersOf nine sprayers in'Hartman's department, in-cluding Hartnian,hrmself, Hartman was the oldest employee,having been with the respond-ent for 15 yearswhile other sprayers received from 44 to 49 cents an hour with the NORTHWESTERNCABINET COMPANY363that Robert Wolf, the respondent's vice president and general super-intendent,had stated that no outsider would ever run the plant, thatthe respondent would never sign an agreement,with the Carpenters,and if the Carpenters ever got into the plant,the, respondent mightmove its-plant to Georgia.Max Jones,who also worked directlyunder Hartman, alleged that a day or so before the strike,Hartmanurged him not to join the Carpenters until Superintendent Wolfheardfrom his lawyer in St. Louis. On this occasion,Hartmancharacterized Janosco as a "damned liar,just an agitator."Jonesalso testified that on another occasion Hartman stated that Jewswere running the furniture industry,thatHitler should come overand drive them out, and that "if you don't sign up with the Jewsyou was out."Neither Coons, Miller,Bawman, nor William Wolftestified,and although Huppenbauer testified he did not deny thestatement attributed to him by Stiefel.While Hartman denied thestatements attributed to him, we find,as did'the Trial Examiner,that he was an evasive and unreliable witness,and -therefore do notcredit his denials. ',We further find, as did the Trial Examiner; thatHartman as well as Coons,Miller,Bawman, William Wolf, andHuppenbauer made the statements attributed to them substantiallyas set forth above.As indicated above, the respondent opposed the Carpenters bythe coercive statements of its foremen:This was done while theCarpenters was attempting to negotiate a contract with the respond-ent.During the same period of time(latter August until September23), effortswere made to form a "shop"union.These efforts crys-tallized in a meeting in the packing room of the respondent'splant,about a week prior to the strike.James L. Davies, who was subsequently elected secretary of theShop Union,testified that for"two or three weeks,maybe a month"before the strike there was "talk" throughout the plant concerningthe organization of a "shop"union.It is clear from the recordthat' this "talk"stemmed directlyfromthe respondent.Harold C.Tucker, an employee, testified that about 3 weeks before the strike,Foreman Robert Miller asked him and liis fellow employee, WalterSpringsteen,why they"could not start a company union" and toldthen to shut their machines off and see Davies in the fitting room.Orville Wooldridge testified that about a week before the strike,Millerasked him,during working hours,to sign up"with the company"exception of one who received 58 cents, Hartman received 63 centsHartman also testifiedthat althoughhe had nopower to hueor discharge, he sometimes laid off or discharged anemployee at the direction of BaNxmanwe find that Hartmansupervised the work of theemployees under him and that his acts are attributableto therespondentInternationalAssociation of Maclnnists v. National Labor Relations Board,311 U S73. H J Heinz Cov.NationalLaborRelations Board,311 U. S 514;National Labor Relations Board v.Linl,-Belt Co,311 U.S 584. 364DECISIONS OF NATIONAL LABOR, RELATIONS BOARDbecause' it "would give us insurance and things 'like that and we willget to work steady, we will,get unemployment compensation by",doingthat."Carl Enhorning, an employee in the machine shop, testified thatabout, 2 weeks before the, strike, Miller asked him if, he did not. thinkthat "we was better "off if we had a union of our own." Jess Parrish,who worked, under Coons, testified that 2 or 3 ,weeks before the strike,Coons told him that he and others who were interested" in the Car-penters were a "bunch, of damn fools to give money to any outsideorganizer" and that he thought that they "would be smarter if [They]would have , a union of [their] own." James Blessing, an employee,testified that, about 2 weeks prior to the strike, Coons told him thatthose joining the Carpenters would lose their jobs and that "thecompany union was the one that would be worthwhile."Coons thentold Blessing to see Ray, Hightower who "would sign [him] up in thecompany :union." , Neither. Miller nor Coons testified.We find, asdid the Trial Examiner—that they, made, in substance, the statementsattributed,to them as set forth above.,,The respondent's opposition to the Carpenters, coupled with posi-tive suggestions, as,cited above, that a "shop" union should be formed,provided the impetus for, the creation of the Shop Union. Theemployees who took up and carried out the suggestion to form- the"shop" union were Hartman, Hightower, and Davies.Hartman was,as found above, a working foreman ; Davies and Hightower, althoughnon-supervisory employees, "had, been designated by Foremen Miller,and ,Coons as ,the persons employees should ,consult about forminga 'shop".union and, as set forth below, they y^ere, mainly instrumentalin its organization.We, find, as, did the Trial,, Examiner, that,theacts of Hightower, Davies, and Hartman are attributable to therespondent.5,About a week prior to the strike, Hightower, Hartman, and Daviescalled a meeting to be held at 4: 30 p. m., in, the packing room whenthe evening shift reported,, for" work.Word, of the meeting, wascirculated throughout the plant.Hartinan admitted and we, find,that, he, asked his helpers and others to attend the meeting, and atthe same time expressed opposition to the Carpenters.Attendanceat the packing-room meeting was also directly encouraged by Fore-man Coons. , Clarence Millizer, a lumber-yard worker, was, informedof the meeting by Coons, who.told him that "you" ,probably betterbe there if you want to keep your job."About 20 employees, includ-ing both day- and evening-shift workers, gathered in the packingroom at the appointed hour.Hightower addressed the group andtold them that he believed it was illegal to hold a meeting in theplant; the group then .dispersed.. Hightower testified that 'he came'See cases cited in footnote -I,supr'n.9As noted above Coon did not testify NORTHWESTERN 'CABINET COMPAN_365to this conclusion before arriving at the packingroonf:'He'could notrecallwhat had given him :the idea that'such a meeting 'might beillegal;'he insisted that it was his own.A few day's after this' meeting, Hightower retained 'R. 'G. Ita,a local attorney, to prepare Articles "of' Association for' the 'ShopUnion.7The Articles were signed oil. September 20 by Hartman,mployees sA meeting of theDavies, Hightower, and several other employees'."'officers ofthe organization was held ,at the Burlington Hotel on that.evening and beginning on the following day, printed membership-application cards'were distributed among the employees.'This mem-bership"drive was conducted during-the next- 2, days, prior to thestrike called on September, 23, 1940, and also while, the strike wasin progress.The Shop 'Union'was assisted in this membership cam-paign by various supervisors who solicited employees in the plantto join the Shop Union. " Hartnlalr admitted, and we- find,. that heaskedMoyers; Titus, and Jones to join the Shop Union. ':In thisconnectionMoyers' testified that, when solicited to join ' the ShopUnion,' Hartman 'told him; "You had bettersignthis union card up.You }have been here' d long time and you are about to lose your home."Although Ha't'man 'denied making this statement, we find, 'as didthe Trial Examiner, that he made the 'statementwhich Moyersattributed to him.In addition, Hartman and nine of the respondent'sforemen joined the Shop Union.When asked at the hearing as tothe next step taken by the Shop Union after the employees were"signed up," Hightower replied "I guess the [Shop Union] died,that was the next step."Davies testified that the Shop Union neverfunctioned, "we just commenced and had the cards signed and that'sas far as wegot."111"1111;It is clear that the respondent instigated and asslsted'iil'the organ-ization of the Shop Union, warned, advised, and solicited employeesto join the Shop Union, and 'vigorously disparaged and denouncedthe Carpenters in order to obstruct and prevent the Carpenters .frontorganizing and bargaining for its employees.'', We find, as did theTrial Examiner, that the' respondent dominated' and interfered withthe formation and'admiliistratlon of the Shop Union arid cont'ribut'edsupport to it and that thereby,' and by' advising and warning em-° This union was designated as theNorthwesteui CabinetCompany Shop IInion in theArticles of Association,,,sThe Articlesprodded thatmembership in the Association should be confined to the em-ployees of the respondent,for an annual meeting of the membership,for the'creation'of'anexecutive board to draw up bylaws, 'and' that the first executive board should consist, ofRuscum,Jaeger,Hartman,Dodge,and Hunter,and the officers of Wilson.Rehm,Hightower,and Davies,president,vicepresident, treasurer,and secretary,respectivelyThe existenceof the Association was declared to be for a term of 50, years "from the date of'filing theseArticlesHuth the recorder of DeMbinesCounty,Ohio,'until soonec'dissolved by a'three-fourths ('%)vote of all members thereof orby act'of general hssemblyor byoperation oflaw.".,' -r, 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees not to join or assist the Carpenters,by threatening employeeswith discharge if they joined the Carpenters;by threatening to closethe plant if the Carpenters succeeded in organizing its employees,ithas interfered with, restrained,and coerced its employees in theexercise of the rights guaranted in Section 7 of the Act.B. The refusal to bargain collectively before the strike1.The appropriate unitThe complaint alleges that all the production and maintenance em-ployees of the respondent,excludingsupervisors and office and cler-ical employees,constitute'a unit appropriate for the purposes ofcollective bargaining.The respondent, in its answer, admitted theappropriateness of this unit.We find that all the production and maintenance employees of therespondent,excluding supervisors and office and clerical employees,at all times material herein constituted, and that they now constitute,a unit appropriate for -the purposes of collective bargaining and thatsaid'unit insures to employees of the respondent the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuatesthe policies of the Act.2.Representation by the Carpenters of a majority in theappropriate unitCounsel for the Board introduced into evidence 166 membershipapplications signed prior to September 20, 1940, by employees in theappropriate unit.The respondent did not question the genuinenessof the signatures on any of the applications.The applications are of three kinds: one group bears the printedheading, "Application for membership in the United Brotherhood ofCarpenters & Joiners of America";another group bears the printedheading,"Application for Membership Woodenware Workers UnionLocal 20481 affiliated with A. F. of L."; the third group consists ofmimeographed sheets of paper with the following heading, "Appli-cation for Membership Woodenware Workers,Local 20481 affiliatedwith A. F. of L." 9 Janosco testified that the second group of -cardswas used after he had exhausted his supply of "Carpenters andJoiner's" cards.Janosco and Joseph Leib, an employee, testified andwe find'that applicants who signed the "Woodenware"cards weretold that they were applying for membership in the Carpenters. It9 Local 20481 was a Federal Union chartered by the A. F. of L. It held joint meetingswith Local 1859, the Minneapolis,Minnesota,local of the Carpenters, of which Janosco wasbusiness agent.Local 1859 was a member of the Carpenters'Council.It does not appearwhether Local 20481 was a member thereof. NORTHWESTERN CABINET COMPANY367is clear that these applicants as well as those who signed the "Carpen-ters and Joiners" cards intended to and did designate the Carpentersas their bargaining representative."0The respondent's pay roll for the period ending September 20, 1940,indicates that there,were then 271 employees within the appropriateunit."The 166 employees who had designated the Carpenters areall listed on the pay roll.We find that on September 20, 1940, and at all times up to November29, 1940, when, under circumstances discussed below, employees aban-cloned the Carpenters and joined Local 1860, the Carpenters was theduly designated representative of a majority of the employees in theappropriate unit and that during such period, by virtue of Section9 (c) of the Act, it was the,exclusive representative of all theemployees in such unit for the purposes of collective bargaining.3.The refusal to bargain with the Carpenters before the strikeAs noted above, the Carpenters mailed a proposed contract to therespondent on August 19 with a letter asking'for a meeting ,to discussthe proposal.12The respondent made no reply to this letter andoffered no explanation at the hearing for its failure to do so.On September 2, 1940, the Carpenters again wrote the respondentrequesting a conference.On September 5, the respondent repliedstating it would meet the Carpenters on the following day.On Sep-tember 6, Janosco met with E. A. Starker, the respondent's secretary-treasurer,Henry Starker, its sales manager, and Robert Wolf, itsvice president and general superintendent, and told them that theCarpenters desired to bargain for the respondent's employees.Themeeting, described by both Henry Starker and Janosco as preliminaryand introductory in character, consisted mainly of a general discussionof the contract and of the furniture business.The respondent and the Carpenters conferred again on September13 at Janosco's request.Paul Richardson, editor of a local laborpaper, in addition to Janosco, was present for the Carpenters, andthe Starkers and Wolf on behalf of the respondent.Janosco claimed'0 In soliciting employees to join the Carpenter s, Janosco explained to them that a charterfor a localto which they would belongwould he issued "as soon as the organization tookshape."A charterwas in fact issued toLocal 786, onNovember27, 1940,under circum-stances discussed below.11The parties were in agreementthat of thetotal of 292 employees on the pay roll of Sep-tember 20, 21 should be excluded from the appropriate unit as clerical or supervisory em-ployees.Counsel for the Board contended that an additional five employees should beexcluded as being supervisory employeesCounsel for the respondent contendedthat theyshould be included.We have accepted the contentionof therespondent's counsel,for thepurpose of arriving at the number of employees to be included in the appropriate unit12The negotiations with the respondent were conducted in the nameof the Carpenters'Council on behalf of the Caipenters.Janosco, as an official of the Carpenters' Council,acted as spokesman for the Carpenters during these negotiations. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDat this meeting that the Carpenters represented a majority of therespondent's employees and demanded that. the respondent discussthe matter of a contract.F. A. Starker replied that the respondentwould not negotiate with the Carpenters until its representative statushad' been determined by the Board, preferably through an election.Janosco then proposed to bring in a shop committee of the respond-ent's employees to convince the respondent that the Carpenters rep-resented a majority.Starker rejoined that this "would not proveanything" whereupon Janosco stated that one way,of demonstratingthat the Carpenters had a majority would be by calling: a strike. _ Therespondent did not request any evidence,of ,the Carpenters' member-ship or other authority to represent, the employees and Janosco didnot offer to produce such evidence.On the same date and subsequentto this meeting, the respondent sent a letter to the Carpenters statingthat it would be willing to meet with its representatives or any rep-resentative 'of -a majority of the respondent's employees "when dulycertified" by the Board.On September 18 the Carpenters filed apetition 'with the Board for an' investigation 'and certification ofrepresentatives pursuant to Section 9 (c) of the Act.13'The third meeting ' between the respondent and the Carpenterstook, place on September 20. ' The two Starkers and SuperintendentWolf were again present on behalf of the respondent and Janosco,Fred Deitrich, president of Local 1859 of the Carpenters, and GordonHathaway, local representative of the Teamsters,'' were present forthe Carpenters.The Carpenters reasserted that it represented a ma-jority of the respondent's employees and demanded that the respond-ent discuss the contract which had been previously `submitted.At thesalve time, Janosco offered to produce application cards and to checkthem against the respondent's pay roll.As an alternative, he sug-gested that a consent election be held under the auspices of the Boardor a "neutral party."These sugbestions were rejected by the re-spondent 15 ' Starker 'stated, however, that the iespondent would bewilling to bargain with any organization which could show that itrepresented a majority of its employees.He-called Janosco's atten-tion to a letter dated September 18 ftom Robert J. Wiener, then Re-18The Carpenters withdrew this petition on September 23.On September 28, the ShopUnion filed a petition for an investigation and certification of representativesThe re-spondent,on December 12, filed a similar petition which the Board dismissed,withouthearing, on January 7, 1941.14 Local 218 of the International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, A. F. of L.15Henry Starker admitted at the hearing that Janosco offered at this meeting to produceapplication cards for comparison with the respondent's pay roll and that E.A. Starkerrejected the offer.However, Henry Starker denied that Janosco offered as an alternativethat a consent'election be held the following day.E. A Starker did not testify.Janosco'stestimony,upon which the above finding is based, was corroborated by that of Hathawaywe agree with the Trial Examiner who credited Janosco's testimony in this respect NORTHWESTERN CABINET COMPANY369gional Director of the Board for the Eighteenth Region, advising therespondent that the Carpenters had filed a petition for an investiga-tion and certification of representatives and that a representative ofthe Board would call on the respondent in Burlington on September21.Starker suggested that the Board be "called in to certify who hadthe majority and that as he understood it an election was the usualmethod."He informed Janosco, however, that it would be "incon-venient" for him to meet with Wiener on September 21 and that hehad requestedWiener to postpone his visit until September 24.Starker then suggested that the discussion of the Carpenters' claimto represent a majority be postponed until after he had met withWiener.Janosco replied that such a delay was unwarranted andthat he could not promise that there would not be a strike before thatdate since the employees were "hot and wanted action."He chargedthat "company union activities" were taking place in the plant andthat employees were being permitted to take time off during work-ing hours in order to sign up members in the Shop Union.The respondent's conduct at the conferences with the Carpenterson September 6, 13, and 20, 1940, cannot be viewed apart from its openhostility to the Carpenters and its patent support of the Shop Union.While the respondent conferred and offered to bargain with theCarpenters if it established in an election conducted by the Boardthat it represented a majority, it was at the same time sponsoring arival organization to compete for the employees who had designatedor might have subsequently designated the Carpenters as their rep-resentative.While negotiations with the Carpenters were being con-ducted prior to the strike of September 23, the sponsors of the ShopUnion, following the respondent's explicit suggestion that an insideunion be formed, staged a meeting of employees in the packing room;thereafter Articles of Association for the Shop Union were preparedand a drive for members commenced.When the respondent's con-duct at its conferences with the, Carpenters is projected against thisbackground, the conclusion is inescapable that it had no intention ofbargaining with the Carpenters in good faith. It is equally clearthat the respondent intended to and did use the Shop Union as ameans of avoiding its obligation to deal with the Carpenters.Suchconduct "is as patently a refusal to bargain within the meaning ofSection 8 (5) of the Act as a forthright refusal to meet with repre-sentatives of a labor organization clothed with the right to exclusiverecognition." 7 eUnder all the circumstances, we find that the re-16 SeeMatter of Chicago Apparatus CompanyandFederation of Architects,Engineers,Chemists,and Technicians,Local 107,12 N L R B.1002, enf'dNational Labor RelationsBoard v.Chicago ApparatusCo, 116 F.(2d) 753(C CA 7);Matter of New Era DieCo. andInternationalAssociationof Machinists,Lodge 243 (A F of L ),19 N L R.B. 227,enf'd as mod.National Labor Relations Board v. New Era Die Co.,118 F.(2d) 500C. C. A. 3)438861-42-25 370DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent refused on September 20, 1940, to bargain collectively with_the Carpenters as the exclusive representative of its employees in anappropriate unit and that it has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. The strikeOn Saturday afternoon,September 21, Janosco held a meeting of--employees who had joined the Carpenters and discussed with themthe results of the conference with the respondent on the previous day.The activities of the respondent's foremen in assisting the Shop Unionwere also discussed at this meeting.The employees then voted to goon strike.This strike was called on Monday, September 23.Apicket line was then thrown around the plant and all operationsceased.The plant remained closed until November 29 when it re-opened for 2 days. ' At the end of this period, it was again closedand remained closed untilJanuary 27, 1941, whenit resumed oper-ations under circumstances discussed below.The strike,however,was still in effect at- the time of the hearing.We find, as did theTrialExaminer, that the strike was caused by the respondent'sunfair labor practices.D. The refusal to bargain with. the Carpenters during the strikeDuring the strike, the Carpenters attempted to bargain with therespondent.On October 10, 1940, the Carpenters and the respondentmet at the courthouse in Burlington.E. A. Starker,SuperintendentWolf, Lynn Beman, the respondent's labor advisor, and Cromwell,a local attorney, were present on behalf of the respondent, andJanosco and a committee of employees for the Carpenters.Aftersome preliminary discussion,Janosco asked Beman, who acted asspokesman for the respondent;whether he had authority to representthe respondent and to negotiatea contracton its behalf.Beman re-plied that he was authorized to represent the respondent,but not tonegotiate a contract.Janosco then stated that there was nothingfurther to discuss.The respondent then announced that it intendedtomeet with representatives of "the other union."To this Janoscoreplied that : "We have preferred charges against them as a companyunion and therefore it is up,to the National Labor Relations Board todecide whether or not it is a company union and we are not recognizingthe company union against which we have already filed unfair laborpractices that it [is] a company union." 17Later the same day, the respondent sent a letter to the Carpenters"to confirm the proposal made to your union and to the other union17Charges were filed on tSeptember 28, 1940 NORTHWESTERN CABINET COMPANY371today."The respondent then proposed in this letter: (1) that theCarpenters immediately petition the. Board for an election ; (2) thatthe respondent agree to a consent election; (3) that the respondentagree to recognize "the union which receives a majority of the votesthat are cast as the sole bargaining agency for all of the employees";(4) that thereafter the respondent endeavor "to negotiate a-fair laboragreement" to be reduced to writing; (5) that the respondent donothing to discourage or encourage membership in either union afterthe election; (6) that the respondent show its record of profit and lossto-representatives of the Carpenters; and (7) that the plant be im-mediately reopened.The latter added that "we made it very clearthat we will not sign any variation of a closed shop."The Carpenters did not reply to the respondent's letter of October10, and on October 17 the respondent again wrote to the Carpentersenclosing a copy of the letter of October 10 and requesting an answerthereto.On October 19, the Carpenters wrote to the respondent, re-asserting its desire to enter into a contract "so that the plant maybe reopened and our men return to work" but adding that the re'-spondent's attitude at the October 10 meeting "left the Carpenters "noalternative except to adjourn the meeting until such time as yourrepresentatives are willing to meet with our committee and enter intoa signed agreement covering wages, hours of work, and seniority."It is patent from the letter sent by the respondent to the Carpenterson October 10, in which it proposed that an election be held with theShop Union and the Carpenters on the ballot, that it was attemptingto use the Shop Union, which it had supported and initiated, as abuffer against the Carpenters. It was, by its proposal for an election,seeking to take advantage of its own unfair labor practices.Therespondent did not relent during the strike in its expressed oppositionto the Carpenters.Thus, Foreman Robert Miller told James Blessing,one of the 'respondent's firemen, that Janosco was "misleading theboys" and intended to "skip town" with the union dues. ForemanCoons told Blessing that the employees "would realize the mistakethey made by following" Janosco, and also informed employee Millizerthat Janosco was an "outlaw organizer" ,and that the' respondentwould have him in jail before long.l$We find, under the circumstances, that the respondent refused tobargain collectively with the Carpenters on October 10, 1940, as theexclusive representative of its employees in an appropriate unit andthat it has thereby, and by the above statements of Miller and Coons,interfered with, restrained; and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We further find, asdid the Trial Examiner, that by such, conduct the respondentprolonged the strike commenced on September 23, 1940.isAs noted above, neither Foreman Miller nor Coons testified. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Atte'inpt to discredit Jonosco;formation of Local 786Having failed to induce the Carpenters to consent to an electionwith the Shop Union on the ballot,the respondent turned to otherdevices in an effort to destroy the Carpenters.As foreshadowed inCoons' remark to Blessing,the respondent proceeded with a plan to'`run Janosco out of town."Toward the latter part of October 1940,Superintendent Wolf called upon employees Blessing and Moyers anddrove them to the office of County Attorney Raymond Wright. Bless-ing testified that on the way Wolf told him that he was "going to runJanosco out of town because he was misleading the boys." AlthoughWolf testified at the hearing,he did not deny the statement attributedto him by Blessing.We agree with the Trial Examiner who foundthat Wolf made the above statement,and so find.Present at Wright'soffice were Wright, Superintendent Wolf, Beman, E. A. Starker,Peter Hoffman, and one Dunn, the last two of whom were represent-atives,of the Carpenters,as well as Louis Luetger, business agent ofLocal 534 of the Carpenters at Burlington.The meeting lasted from2 to 3 hours.Beman, Dunn, and Hoffman asked to examine the mem-bership books of Moyers and Blessing,and when shown the books,stated that the books Were "no good" and not"regular" membershipbooks.Beman and Hoffman charged that Janosco was an impostorWho was obtaining money under false pretenses and attempted topersuade Blessing and Moyers to file an information against Janoscoand to, leave their books WithWright.Moyers and Blessing refusedto file an information against Janosco and,without an information,Wright was unwilling to proceed against Janosco.19Failing in this effort to get rid of Janosco,the respondent, onNovember 4,addressed a letter"To all Employees"in which, amongother things,itflatly stated that "under no circumstances will werecognize or deal with John Janosco."It also alleged that the re-spondent had been notified by three representatives of the Carpenters,"Mr. Dunn, Mr. Hoffman, and a State Representative sent here bythe National President,"that Janosco had"no authority"to organizefor the Carpenters in Burlington."Mr. Dunn, speaking as a directrepresentative of the National President,"the letter asserted,"statedthat . . . the union membership books issued to these men by Mr.Janosco were not authorized."The letter further stated that the re-spondent had received"notification" that Janosco was not authorizedto organize for the Carpenters in Burlington,"in the office and in the'9The findings with respect to the meeting in Wright's office are based on the undeniedtestimony of Blessing and Moyers. NORTHWESTERN CABINET COMPANY373presence of County, Attorney, Raymond Wright." 20 It is evidentthat such information as the respondent obtained from Dunn con-cerning Janosco's authority was deliberately solicited by the respond-ent.Leutger, business agent of Local 534 of the Carpenters, testifiedthat the meeting at Wright's office at which Blessing and Moyers werequestioned about their membership books occurred shortly after Be-man, the respondent's labor advisor, had asked him for the names ofthe international officers of the Carpenters.Beman did not testify.In addition, as noted above, Blessing testified without contradiction,that Superintendent Wolf told him on the day of the meeting illWright's office that he was "going to run Janosco out of town." Uponthe entire record we are convinced and find, as did the Trial Ex-aminer, that the respondent acting through Beman, invoked the as-sistance of certain leaders of the Carpenters for the purpose ofdenouncing and discrediting Janosco.The respondent's letter to its employees also stated that "if theCarpenters Union takes over the membership and wants an. election,Avewill, of course, agree." In its context, the letter constituted anopen invitation to the employees to abandon Janosco and to alignthemselves with other leaders of the Carpenters.Following theissuance of this letter and its publication In the press, officersof the Shop Union took steps to affiliate that organization with theCarpenters.Davies, secretary of the Shop Union, proceeded to20 Other portions of the letter statedlie [Dunn] reported no application for a charter had been received, no bond hadbeen filed . . .He stated that he estimated that in the neighborhood of $2,000 hadbeen taken from the citizens of the community in initiation fees and duesIle also stated that although the dues collected were higher than the customaryamount, they of course, being unofficial do not carry the usual insurance and otherbenefits that are always a part-of the membership in the United Brotherhood of Cal pen-'ters and Joiners UnionHe stated further that not a single employee holding one ofthese books is at the present time a member of the United Brotherhood of Carpentersand Joiners Union.We regret, very much, that this cruel injustice is being done to the employeesTheyhave lost weeks of employment for nothing and there is danger of their losing muchmore future employmentIf it was possible to notify our representatises today that the plant would beopen soon, we could get at least a month's employment for the employees this weekserrWe, of course, know that the National Union makes the rules under which localscan be createdFrom what we are able to find outthe United Brotherhood of Carpen-ters and Joiners of America is one of the oldest aswell asone of thebest unions inAmerica [Emphasis supplied]Under the circumstances we are helpless If the business is-to continue here theremust be cooperation from the citizens and the employeesIn view of the questionabledealings, ender no circumstances will we recognize or deal with John Janosco[Em-phasis supplied]It is believed lie has created among the group of younger employeesa sort of red hatred of the company by allegedly false statementsxser•asIn a free country it is remaikable that citizens will allow one alleged discreditedman to cause such tremendous loss of wagesThere is also a very grave danger thathe may permently close the-plantAll of this irregular procedure is apparently forthe purpose of getting an organization in his own hands. Could he not sell this organ-ization to some other plants of organized labor 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDapply to the Carpenters for a charter and subsequently Local 786 ofthe Carpenters was formed.With respect to his part in the forma-tion of Local 786, Davies testified as follows :Q. How did-you learn of this conference which Dunn andHoffman and Wright and Beman and Starker and severalothers participated in?A.Well the first intimation I had was in the paper.21Q. In what form was that intimation?A.Well it was-I would say it was a letter, a form of a letter.Q. And that was one of the things that moved you to applyfor the charter of Local 786?A. It was._Q.Will you tell us how this change came about?A.Well, the shop union had a petition in with the LaborBoard for recognition, and I believe asking for an election, for amonth or-six weeks, and the Labor Board had taken no actioneither way, to refuse, or reject our petition.Then the United Brotherhood representatives, Mr. Dunn andMr. Hoffman, were in Burlington investigating the other union,and when it was declared that Mr. Janosco didn't have anyauthorization under theUnited Brotherhood to organize inBurlington, Mr. Hightower and myself met with Mr. Ita, andtalked this thing over, and I don't know, but it was suggested byone of us, just who I couldn't say, that perhaps the best thingwe could do would be to affiliate with some legitimate A. F. of L.union, and Mr. Ita was authorized to go ahead and see whatcould be done, see if the United Brotherhood would grant us acharter.An application for a charter in the Carpenters was passed amongthe employees by Hartman, Wilson, Jaeger, Hunter, Davies, High-tower, and Roscom, all officers or directors of the Shop Union, whoobtained the signatures of 110 employees.Ten of the respondent's21 foremen signed the application for the charter.Nine of these sign-ers and four other foremen subsequently joined.On November 27the Carpenters issued a charter creating Local 786.The charter wasinstalled at a meeting held on January 7, 1941, by Thomas Kirkwood,a representative of the Carpenters.The officers of the Shop Unionbecame officers of Local 786, inasmuch as they had "done the work"of forming the local. In addition, a new office of financial secretarywas established.No general meeting of the membership of the Shop21 The respondent's letter of November 4 was published in the local press at Burlington NORTHWESTERN CABINET COMPANY375Union was held to disband the Shop Union or to approve the mergerwith the Carpenters.On November 27, 1940, the respondent addressed a letter to itsemployees stating, in part, that"upon the urgent request of a majorityof our employees,the plant will be opened on Friday, this week."There,is no credible evidence that a majority of the respondent's em-ployees made such a request.The letter also stated:"This is yournotice and invitation to report for work.Please be there on time."The plant was opened on November 29, remained open for 2 days, andthen closed down again,since an insufficient number of employees,approximately 18, reported for work.It is clear that Local 786 was sponsored and assisted by the respond-ent.In its letter of November 4, the respondent vigorously attackedJanosco, emphatically stated that it would not deal with him, andopenly suggested that the employees and the Carpenters oust Janosco."If the Carpenters Union takes over the membership and wants anelection," the letter added,"we well, of course,agree."Acting imme-diately upon this suggestion, the Shop Union, which the respondenthad originally created in opposition to the Carpenters,associateditself with this drive to oust Janosco and,through its leaders, circulateda charter application among the employees and subsequently appliedfor and obtained'a,charter from the Carpenters.The officers of theShop Union were installed as the officers of Local 786.We find that the respondent sponsored the formation of Local 786and aided and assisted in its organization and that it has therebyinterfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We further find,as did the Trial Examiner, that bysuch conduct the respondent pro-longed the strike which commenced on September 23, 1940.F. Formation of Local 1860; refusal to bargain with, Local 1860As a result of the campaignto oust Janosco in which Dunn andother leaders of the Carpenters joined with the respondent,_two ofthe five local unions which then composed the membership of theCarpenters Council abandoned the Carpenters and the CarpentersCouncil and became affiliated with the Upholsterers."A new NorthCentral District Council, which these locals joined, was then formedby the Upholsterers.The Upholsterers also chartered a new local,Local 1860,on November 22, 1940, to accept employees of the respond-ent as members. Janosco became the leader of Local 1860. .On No-vember 27,1940, a meeting was held of employees of the respondentwho, under Janosco's leadership,had previously designated the Car-_penters to act for them.In protest against the respondent's spon-n Another of these five local unions became defunct 376DE'CISTONS OF NATIONAL LABOR RELATIONS BOARDsorship of Local 786 and its efforts to oust Janosco, the employeespresent at this meeting voted to "affiliate"with the Upholsterers.OnNovember 29, the charter of Local 1860 was installed and applicationcards for membership in Local 1860 were distributed. Sixty-twoemployees who had previously applied for membership in the Car-penters under Janosco's leadership,signed applications for membershipthat night in Local 1860.During the following few days and priortoDecember 10, 84 other employees in the appropriate unit signedmembership cards in the new local, so that by December 10, 146 of the271 employees in the appropriate unit had designated Local 1860to represent,them for the purposes of collective bargaining.Of these146 employees, 139 had previously designated the Carpenters as theirrepresentative.We find that on December 10, 1940, and at all times thereafter, Local1860 was and now is the duly designated representative of a majorityof the employees in the appropriate unit and, by virtue of Section9 (a) of the Act, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining.On December 10, Janosco wrote the respondent advising it of the"change in affiliation" of its striking employees and asked recogni-toin of Local 1860 as the exclusive bargaining representative of therespondent's employees.A copy of the contract originally submittedto the respondent on behalf of the Carpenters was enclosed, withpractically no change except for the name of the union.No replywas received to this communication.Local 1860 was able, however,to secure a meeting with Super-intendentWolf on December 23. The meeting disbanded withnothing accomplished since Wolf stated, when asked by Janosco, thathe- did not have any authority to negotiate a contract for the re-spondent.23A suggestion by Janosco that the group meet with E. A.Starker was rejected.On January 7, 1941, Sal B. Hoffman, International President of theUpholsterers, wrote the respondent a letter in which he reviewed thestrike situation in general and offered on behalf of the Upholsterersto agree to permit the Bureau of Conciliation of- the United StatesDepartment of Labor"to determine the truth of our local Union'sstatement that it represents a majority of the company's employeeswith the exception of the clerical force and the company's executives,by having a U. S. Commissioner of Conciliation assigned by the U. S.Department of Labor, check our membership cards against the com-pany's pay roll."The letter concluded by suggesting that the re-spondent advise Janosco "whether you are willing to agree to this'3Wolf testified that he attended the meeting on his"own initiative" and was there in a"private capacity rather than as a representative"of the respondent NORTHWESTERN CABINET COMPANY377constructive and amicable method of adjusting your differences withour local Union."The respondent did not reply to this letter.In the early part of December, a committee of citizens had been or-ganized under the leadership of Doctors Smith and Buescher, local]ministers, and Ross Burman, secretary of the local Chamber of Com-merce, in an effort to settle the strike and "adjust the dispute" be-tween the respondent and its employees.At a mass meeting of localmanufacturers and professional men, a committee of 15 had been ap-pointed to make an investigation.The respondent did not have any representative on the committeeand, so far as the record shows, did not directly participate in itsformation.According to Burman, the committee, which immedi-ately began an investigation, did not communicate with the respond-ent until January 11, 1941, when a meeting was held under theauspices of the committee which E. A. Starker attended on behalfof the respondent.At this meeting, the committee advised Starkerthat Local 1860 had refused to submit to an election, that the com-mittee was convinced that Local 786 represented a majority of therespondent's employees, and that the plant should be reopened and acontract executed with Local 786. As a result of this meeting, anothermeeting was called for the following day, January 12, attended byrepresentatives of Local 786 and the respondent.At the meeting on January 12, a contract was agreed upon andsigned providing for small wage increases and a closed shop., Thewage increases were made applicable to "all employees who were onthe pay roll of the 20th day of September 1940, and who returnedto work within fifteen (15) days after the reopening of the Northwest-ern Cabinet Company." The contract was subsequently modified insome minor particulars at the suggestion of the Carpenters, to whomthe contract was forwarded, and reaffirmed on January 22, 1941.Neither at this meeting nor at any other time did the respondent re-quire or request evidence to establish that Local 786 represented amajority of its employees.Nor did Local 786 represent a majority.z"On March 3, 1941, toward the close of the hearing in this proceed-ing, Local 786 and the respondent modified the contract executed onJanuary 22, by striking and eliminating therefrom the closed-shopprovision and a provision relating to the use of the union label.Onthe following day, the respondent addressed a circular letter "To allEmployees and the Former Employees of North Western CabinetCompany" informing them of the cancellation by mutual consent ofthe closed-shop provision of the contract and stating that "any em-ployee or former employee" who had not as yet returned to workmight do so without joiningI "that or any other union and without4 Approximately 100 of, the 271 employees in the appropriate unit applied for member-ship in Local 786 prior to January 22, 1941 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandoning or changing any affiliations they may now have." Theemployees were assured that the respondent would not discriminateagainst them because of their union membership or affiliations.Theletter concluded by stating that the wage increases provided for inthe original- contract between the respondent and Local 786 "willapply to any employee or former employee who was on the pay rollof the company on September 20, 1940,' and who returns to workpursuant thereto."As found above, Local 1860 represented a majority of the respond-ent's employees in the appropriate unit on December 10, 1940, andthereafter.The respondent failed to reply to the letter sent by Local1860 on December 10. Although Local 1860 met with SuperintendentWolf on December 23, Wolf, like Beman, had no authority to enterinto negotiations on behalf of the respondent. In addition, the re-spondent did not reply toHoffman'sletter of January 7, 1941.Byneglecting to respond to the letters sent by Local 1860 and the Up-holsterers and by failing to provide an authorized representative tomeet with Local 1860, the respondent refused to bargain collectivelywith Local 1860.25As found above, the respondent recognized Local786 as the exclusive representative of its employees and executed aclosed-shop contract with that union although Local 1860 had beendesignated by a majority of its employees and was actively seeking torepresent them. In recognizing and bargaining with Local 786, therespondent ignored its obligation to treat exclusively with Local 1860.We find, as did the Trial Examiner, that the respondent, on Decem-ber 10 and December 23, 1940, and on January 7, 12, and 22, 1941,and at all times thereafter, refused and has continued to refuse tobargain collectively with Local 1860 as the exclusive representativeof its employees in an appropriate unit in respect to rates of pay, wages,hours of employment, and other conditions of employment and thatthe respondent has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.We further find that the agreements entered into betweenthe respondent and Local 786 and the contractual relationship exist-ing thereunder have been and are a means of utilizing an employer-assisted organization to frustrate the exercise by the respondent'semployees of the rights guaranteed in Section 7 of the Act.We also75As noted below,the respondent on February 6, 1941,sent a letter to all employees whohad not returned to work upon the reopeningof the plant on January27, informing themthat if theydid not returnto work by February 10, therespondent would "not be obligatedto re-employ"them.We find that in thusseekingto deal directly with the individual em.ployees,the respondent violated its obligation to bargain exclusively with Local 1860, thedesignated representative of its employees.CfMatterof Stewart Die Casting CorporationandUnited AutomobileWorkers of America,Local298, 14 N L RB, 872, enf'd as modStewart Die CastingCorp v.National Labor Relations Boeid,114 F (2d) 849_(C. C. A 7),cert denied 312 U S. 680.E NORTHWESTERN CABINET COMPANY379find that by the above conduct the respondent prolonged the strikewhich commenced on September 23, 1940.G. Discrimination with respect to hire and tenure of employmentThe contract of January 22, 1941, between the respondent andLocal 786 was published in full in the local newspaper.On February6, the respondent sent the following letter to all employees who hadnot returned to work.NOTICEDear Sir:In announcing the reopening of its plant the company an-nounced that all persons employed at the time of the strike wouldbe re-employed without discrimination.The contract underwhich theplant was opened provided a 15 day period duringwhichjobs of former employees would be kept open.As theplant opened January 27th this period will expire on Monday,February10th.Afterthat date the company will proceed tofill all remaining vacancies and thereafter will not be obligated tore-employ any of its former employees.As previously announced,all persons who were in the company's employ on September 20th,1940, will be reinstated it (sic)they report for work on or beforeFebruary 10.As stated in the notice,the plant reopened on January 27, 1941.Between that day and the day onwhich thenotice was issued,February6, 1941,approximately 85 employees in the appropriate unit returnedto work.All of these employees were members of Local 786.Be-tween February 6 and February 10, 1941, the last day for"former"employees to return in accordance with the notice,an additional threeemployees reported for work.Two of these employees were membersof Local 786 before the notice was issued; the other one joined onor before February 10, 1941.One hundred and eighty-seven em-ployees, named in the complaint,did not reportfor work byFebruary10,1941 .26The complaint,as amended,alleges that the above notice constituted'a threat todischargethe respondent's employees and that on February10, 1941, the respondent did discharge,in violation of Section 8 (3)of the Act,187 named employees,that is those employees who failedto returntowork byFebruary 10, 1941.27We are of the opinionthat the record supports this allegation of the complaint.^See footnote27, nfrar Carl Saldeen, Charles Sclimieg,and warren Vogelgesang are included among the 187employees,named in the complaint,as amended,who did not report for work on February10, 194]These three individuals are not listed on the September 20, 1940,pay roll of theiespondent's employees,and it is not clear whether they were employed by the respondentduring the period herein involvedIn the event that they were striking employees prior tothe reopening of the plant on January 27, 1941, and did not return to work by Felo nary 10,they are entitled to the same treatment accorded to the other employees named in the:omplaint-- 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe notice which the respondent issued on February 6, 1941, mustbe viewed in conjunction with the contract with Local 786 underwhich the respondent was then operating.This contract providedthat "all employees shall be members of Local No. 786." 'It was,however, an illegal agreement since Local 786 had been aided andassisted by the respondent and did -not represent a majority of therespondent's employees at the time the contract was executed.Therspondent and Local 786 continued, nonetheless, to operate under theterms of the agreement and gave employees to believe that they con-sidered the agreement legally enforceable.The provision makingmembership in Local 786 a condition of employment was continuedin effect until March 3, 1941, when, as we have noted, the respondentand Local 786 deleted this provision from their agreement; on thefollowing day, the respondent notified employees that such provisionhad been rescinded and that they "might" return to work withoutjoining or abandoning their membership in any union.211In the notice issued on February 6, 1941, the respondent advisedthat it would hold "open" the jobs of "former" employees until Feb-ruary 10, 1941, but that, thereafter, it would "proceed to fill all re-maining vacancies" and would not be "obligated" to rehire any of its"former" employees.This notice, coupled with the closed-shop agree-ment, presented the following alternatives to the strikers: either thatthey abandon the strike, return to work, and join Local 786, or thatthey lose their opportunity of future employment with the respondent.The 187 employees named in the complaint elected not to return underthe unlawful condition that they join Local 786, which as herein-above found, had been assisted by the respondent's unfair labor prac-tices.They were, under the terms of the notice issued on February 6,1941, thereby discharged.The Trial Examiner concluded, however,that the respondent "issued the notice only as a threat of the loss ofjobs for the purpose of demoralizing the membership of Local 1860"and that the respondent did not intend thereby to discharge the em-ployees named in the complaint. In determining whether the dis-charge was tactical or real, we must look to the circumstances followingas %^ ell as those surrounding the alleged discharge. In this case, the28The notification read as followsThis is to infoim you that the provision in the agreement between the Company andLocal Union 786 of the International Brotherhood of Carpenters and Joiners of Americarequiring employees of the company to be or become members of that Union, has beencancelled by mutual consent, and any employees or former employees of the Companywho have not returned to work may do so without joining that or any other union andwithout abandoning or changing any affiliation they may now haveThe Company will operate under an open shop policy and all employees, or formeremployees,are assured that there will be no discrimination between employees as aresult of union affiliation or activities or the want thereof.The wage inciease provided for in the agreement between the company and Local 786will apply to any employee or former employee who was on the payroll of the companyon September 30, 1940, and who retuius to work pursuant hereto. NORTHWESTERN CABINET COMPANY381respondent purported, prior to March 3, 1941, to be bound by an agree-ment which required employees to become members of Local 786 inorder to retain their positions with the respondent.It did not at anytime advise employees that this provision of the agreement wouldnot be enforced. In fact, it impliedly affirmed, in rescinding the closed-shop provision on March 3, 1941, that the provision had been in oper-ation up to that time.On the basis of the entire record, we must con-clude that after February 10, 1941, and prior to March 4, 1941,the respondent would have reinstated employees, if at all, only oncondition that they complied with the illegal requirement that theyjoin Local 786.29Under the circumstances, it was unnecessary forthe employees to apply for reinstatement.30We find, accordingly, that the respondent discriminatorily dis-charged the employees named in the complaint, as amended, who failedto abandon the strike and return to work by February 10, 1941, andjoinLocal 786, and that the respondent has thereby discouragedmembership in Local 1860, encouraged membership in Local 786, andinterfered with, restrained, and coerced employees in-the exercise ofthe rights guaranteed in Section 7 of the Act.However, in viewof the notice which the respondent sent, employees on March 4, 1941,we find that the respondent discriminated against the employeesnamed in the complaint, as amended, within the meaning of Section8 (3) of the Act only during the period from February-10, 1941,toMarch 4, 1941.`29 It should be noted that the notice which the respondentissuedon February 6,1941,stated that the jobs of "formei" employees would be held "open" until February 10,1941,in accordance Mirth the contract with Local 786The respondent theieby impliedthat,thereafter, it was legally precluded, under the terms of the contract, from hiring any of thestrikersAs a matter of fact, the contract provided merely that employees "who return towork vkithin fifteen (15) days after the reopening" of the plant should receive certainspecified wage increases30Matter of Carlisle Lumber CompanyandLumber if Sanomill Workers' Union Local 2511,Onalaska,Washington, et at,2 N L R B 248, enf d N. L.R. B v Carlisle Lumber Com-pany,94 F (2d) 138 (C C A 9), cert denied 304 U. S 575;Matter of Sunshine MiningCompanyandInternational Union of Mine, Mill and Smelter Workers, 7 NL R. B. 1252,enf'd NL. R B v Sunshine Mining Company,110 F (2d) 780 (C C A 9) ;Matter ofEagle-Picker Mining if Smelting Company, et atandInternational-Union of Mine, Mill ifSmelter Workers, Locals Nos 15, 17, 107, 103, and 111,16 N. L R. B 727, ent'd as mod.Eagle-Eicher Mining if Smelting Co v N L. R B.,119 F (2d) 903 (C. C A8) ; Matterof JacobA.Hunlele, trading as Tri-State Towel Service and Local No 110, United Laundry WorkersUnion, 7 NL R B 1276,Matter of The Grace CompanyandUnited Garment Workers,7 N. L. R B 766;Matter of Ford Motor CompanyandInternational Union United Auto-mobileWorkers of America, Local Union No 249,31 N L R B., No 170. 382DECISIONS OF' NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that the respondent refused to bargain, with theCarpenters on September 20, 1940, and at various times thereafter.We have also found that the respondent opposed the Carpenters andJohn Janosco, who originally organized the respondent's employees;and sponsored and supported the Shop Union to weaken and obstructthe Carpenters in its efforts to bargain with the respondent.Wehave found, in addition, that the respondent invoked the assistanceof various leaders of the Carpenters. for the purpose of denouncingand discrediting Janosco and that it indicated to employees that itwould deal with the Carpenters if the employees deserted Janosco.As a result, the leaders of the Shop Union, which was sponsored by therespondent, applied to and obtained a charter from the Carpenters.The respondent then recognized and gnanted Local 786 a closed-shopcontract despite the fact that this union had been unlawfully assisted'by the respondent and had not been designated by a majority of therespondent's employees.In protest against the respondent's supportof Local 786 and its deliberate campaign against Janosco, the em-ployees who had previously designated the Carpenters as their rep-resentative abandoned the Carpenters and joined Local 1860 of theUpholsterers.Thereafter, on December 10 and 23, 1940, and on Jan-nary 7, 12, and 22, 1941, and at all times subsequent thereto, as wehave found, the respondent refused to bargain collectively with Local1860 as the duly designated representative of the employees in theappropriate unit.We shall, accordingly, order the respondent, uponrequest, to 'bargain collectively with Local 1860 as the exclusive repre-sentative of the employees in the appropriate unit with respect torates of pay, wages, hours of employment, and other conditions ofemployment.We have also found that the respondent engaged in unfair laborpractices by entering into an agreement on January 22, 1941, withLocal 786, granting to that union a closed shop, excluding the mem-bers of Local 1860 from employment, and recognizing Local 786 as NORTHWESTERNCABINET COMPANY383exclusive bargaining agent.Although on March 3, 1941, during thecourse of the hearing, the respondent repudiated the closed-shopprovision of the contract, it left the contract otherwise in full force andeffect.We shall, therefore, order the respondent to cease givingeffect to such contract with Local 786, as well as to any extension,modification, or renewal thereof.Nothing in the order, however, shallbe taken as requiring the respondent to vary those wage, hour, senior-ity,and other such substantive features of its relations with theemployees themselves, which the respondent may have established inperformance of such contract as extended, renewed,' modified, supple-mented, or superseded.We have found that'the respondent discriminated against the em-ployees named in the complaint, as amended, within the meaning ofSection 8 (3) of the Act from February 10 to March 4, 1941.Weshall, accordingly, order the respondent to make whole these em-ployees for any loss of pay they may have suffered by reason of therespondent's discrimination against them by payment to each of themof a sum of money equal to that which he would normally have'earnedas wages during the period from February 10 to March 4, 1941, lesshis net earnings,3' if any, during that period.We have further found that the strike of September 23, 1940, wascaused and prolonged by the respondent's unfair labor practices. Inorder to restore thestatus quoas it existed prior to the time the,respondent committed the unfair labor practices, we shall order therespondent (1) to offer reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, to those employees who went on strike on Sep-tember 23, 1940, or thereafter, and who have applied for and havenot been offered reinstatement, and (2) upon application to offerreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges,to those employees who went on strike on said date, or thereafter,and'who have not previously applied for reinstatement.The rein-statement of employees in categories (1) and (2) above shall beeffected by dismissing, if necessary, any persons hired by the re-spondent after September 23, 1940, the date of the strike, and not-in the employ of the respondent on said date. If thereupon, despitesuch reduction in force; there is not sufficient employment immedi-aiBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the respondent'sdiscrimination against him and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Bsotheshood of Caopentersand Joiners of America,Lumber and Sawmill Workers Union,Local 2590,8 N L R B 440Monies received for work peifornied upon Federal,State, county,municipal, or other wtork-ichet projects shall be consideredas earningsSeeRepublicSteel Corporation v N L.R B,311u. S.7 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDately. available for the remaining employees, including those em-ployees in categories (1) and (2) above, who are to be offered rein-statement, all available positions shall be distributed among suchemployees without discrimination against any employee because ofhis union affiliation or activities, following such a system of seniorityor other non-discriminatory practice to such extent as has hereto-fore been applied in the conduct of the respondent's business.Thoseemployees, if any, remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a prefer-ential list and offered employment in their former or substantiallyequivalent positions, as such employment becomes available andbefore other persons are hired for such work, in accordance withsuch system of seniority or other non-discriminatory practice as hasheretofore been followed by the respondent.We shall order the respondent to make whole those employees whowent on strike September 23, 1940, or thereafter, and who haveapplied for and have not been offered reinstatement, for any loss ofpay th6y may have suffered by reason of the respondent's refusal,if any, to reinstate them, as provided above, by payment to each ofthem of a sum of money equal to that which he would normallyhave earned as wages during the period from five (5) clays after thedate on which he applied for reinstatement to the date of the respond-ent's offer of reinstatement or placement upon a preferential list,less his net earnings, if any, during such period.32We shall alsoorder the respondent to make whole those employees who went outon strike on September 23, 1940, or thereafter, and who have notpreviously applied for reinstatement for any loss of pay they maysuffer by reason of the respondent's refusal, if any, to reinstatethem, as provided above, by payment to each of them of a sum ofmoney equal to that which he would normally have earned as wagesduring the period from five (5) days after the date on which heapplies for reinstatement to the date of the respondent's offer ofreinstatement or placement on a preferential list, less his net earnings,if any, during such period.We have found that the respondent by acts other than by its dis-criminatory conduct and by its refusal to bargain, has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.This course of conductdisclosesapurpose to defeat self-organization and its objects.Because of the respondent's unlawful conduct and its underlyingpurpose, we believe that the unfair labor practices found are per-32 This provision is not intended to confer on such strikers as might have applied forreinstatement during the period from February 10 to 'larch 4, 1941, any back pay for thatperiod in addition to that which they aie entitled to receive under the provisions discussedabove. NORTHWESTERN CABINET COMPANY385suasively related to the other unfair labor practices described andthe danger of their commission in the future is to be anticipatedfrom the course of the respondent's conduct in the past.33The pre-ventive purpose of the Act will be thwarted unless the order iscoextensive with the threat.In order therefore to make effective theinterdependent guarantees of Section 7 of the Act, to prevent a re-currence of unfair labor practices and thereby to minimize industrialstrifewhich burdens and obstructs commerce, and thus effectuatethe policies of the Act, we shall order the respondent to cease anddesist from in any manner infringing upon the rights guaranteedemployees in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.FurnitureWorkers Local Union No. 1860 of the Upholsterers'InternationalUnion of North America, United Brotherhood ofCarpenters and Joiners of America, Local No. 786, United Brother-hood of Carpenters and Joiners of America, and North Central Dis-trictCouncil of Furniture and Woodenware Workers of UnitedBrotherhood of Carpenters and Joiners of America, all affiliatedwith the American Federation of Labor, are labor organizations, andNorthwestern Cabinet Company Shop Union was a labor organiza-tion,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of the employees named in the complaint, as amended, whofailed to return to work by February 10, 1941, thereby discouragingmembership in Furniture Workers Local Union No. 1860 of theUpholsterers' International Union of North America, A. F. of L., andencouraging membership in United Brotherhood of Carpenters andJoiners of America, Local No. 786, A. F. of L., the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of-the Act.3.All the respondent's production and maintenance employeesexcluding supervisors and office 'and clerical employees, constitute aunit appropriate for purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.4.United Brotherhood of Carpenters and Joiners of America,affiliated with the American Federation of Labor, was, on September20, 1940, and at all times thereafter until November 29, 1940, theexclusive representative of all the employees in said unit for thepurposes of collective bargaining, within the meaning of Section 9(a) of the Act.SeeNationalLaborRelations Board v. Express Pisbhslnmg Company,312 U S 426438861-42-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.FurnitureWorkers Local Union No. 1860 of the Upholsterers'International Union of North America, A. F. of L., was, on Decem-ber 10, 1940,and at all times thereafter has-been,the exclusive repre-sentative of all the employees in the above-stated unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theAct.6.By refusing on September 20 and October 10, 1940, to bargaincollectively with the United Brotherhood of Carpenters and Joinersof America, affiliated with the American Federation of Labor, asthe exclusive representative of its employees in the above-stated unit,the respondent has engaged in unfair labor practices,within themeaning ofSection 8(5) of `the Act.7.By refusing on December 10 and 23, 1940, and on January 7,12, and 22, 1941, and at all times thereafter, to bargain collectivelywith Furniture Workers Local Union No. 1860 of the Upholsterers'International Union of North America, A. F. of L., as the exclusiverepresentative of its employees in the above-stated unit,the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.8.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Northwestern Cabinet Company, Burlington, Iowa, and itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Furniture Workers Local UnionNo., 1860 of the Upholsterers'InternationalUnion of North America,'A. F. of L., or any other labor organization of its employees, orencouraging membership in United Brotherhood of Carpenters andJoiners of America, Local No. 786, A. F. of L., or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees, or in any other manner discriminating in regardto their hire or tenure of employment because of membership or,activity in connection with any such labor organization;(b)Urging, persuading, warning, or coercing its employees tojoin or assist United Brotherhood of Carpenters and Joiners of NORTHWESTERN CABINET COMPANY387America, Local No. 786, affiliated with the A. F. of L., or to refrainfrom joining or assisting Furniture Workers Local Union No. 1860of the Upholsterers' International-Union of North America, A. F.of L., or any other labor organization of its employees;(c)Giving effect to its contract of January 22, 1941, with UnitedBrotherhood of Carpenters and Joiners of America, Local No. 786,affiliated with the A. F. of L., or to any modification, extension, orrenewal thereof ;(d)Recognizing or in any manner dealing with United Brother-hood of Carpenters and Joiners of America, Local No. 786, affiliatedwith the A. F. of L., as the exclusive bargaining representative ofits employees in an appropriate unit, unless and until said labororganization is certified as such exclusive representative by theBoard;(e)Refusing to bargain collectively with Furniture Workers LocalUnion No. 1860 of the Upholsterers' International Union of NorthAmerica, A. F. 'of L., as the exclusive representative of all its pro-duction and maintenance employees, excluding supervisors and officeand clerical employees, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Upon request, bargain collectively with Furniture WorkersLocal Union No. 1860 of the Upholsterers' International Union ofNorth America, A. F. of L., as the exclusive representative of allthe respondent's production and maintenance employees, excludingsupervisors and office and clerical employees, in respect to rates ofpay,wages,hoursof _ employment, and other conditions ofemployment ;(b)Offer to those employees who went on strike on September'23, 1940, or thereafter, and who have applied for and have not beenoffered reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, in the manner pro-vided in the section entitled "The remedy" above; and place thoseemployees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section, andthereafter, in said manner, offer them employment as it becomesavailable ; 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Upon application offer to those employees who went on strikeon September 23, 1940, or thereafter, and who have not previouslyapplied for reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, in the manner providedin the section entitled "The remedy" above; and place those employeesfor whom employment is not immediately available upon a preferen-tial list in the manner set forth in said section, and thereafter, insaid manner, offer them employment as it becomes available;(d)Make whole the employees specified in paragraphs 2 (b) and(c)above, in the manner set forth in the section entitled "Theremedy" ;(e)Post immediately in conspicuous places at its Burlington,Iowa, plants and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),(d), (e), and (f) of this Order; and (2) that the respondent willtake the affirmative action set forth in paragraphs 2 (a), (b), (c),and (d) of this Order; and (3) that the respondent's employees arefree to become or remain members of Furniture Workers Local UnionNo. 1860 of the Upholsterers' International Union of North America,A. F. of L., and that the respondent will not discriminate againstany employee because of membership or activity in that organization;(f)Notify the Regional Director for the Eighteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of theabove DECISION and ORDER._